 



Exhibit 10.2
SEPARATION AGREEMENT AND RELEASE
     This Separation Agreement and Release (this “Agreement”) is made by and
between Michael A. Russak (“Executive”) and Komag, Incorporated (the “Company”)
(together referred to as the “Parties”).
RECITALS
     WHEREAS, Executive is employed by the Company;
     WHEREAS, the Company and Executive entered into a an HMT Technology
Corporation Employee Innovation, Trade Secret and Confidential Information
Agreement (the “Confidentiality Agreement”);
     WHEREAS, the Company and Executive entered into an Executive Employment
Agreement, dated August 2, 2005;
     WHEREAS, the Company and Executive entered into an Indemnification
Agreement, dated June 30, 2002 (the “Indemnification Agreement”);
     WHEREAS, the Company and Executive entered into Stock Option Agreements
dated March 17, 2003, July 25, 2003 and March 15, 2004, subject to the terms and
conditions of the Company’s Amended and Restated 2002 Qualified Stock Plan (the
“Stock Plan”) and the respective Stock Option Agreements (the “Option
Agreements”);
     WHEREAS, the Company and Employee entered into Restricted Stock Purchase
Agreements, dated October 7, 2002, February 16, 2005 and February 15, 2006,
pursuant to which Executive purchased shares of the Company’s common stock,
subject to the terms and conditions of the Stock Plan and the Restricted Stock
Purchase Agreements (the “Restricted Stock Agreements,” and together with the
Option Agreements, the “Stock Agreements”), and further subject to a right of
repurchase in favor of the Company as set forth in the respective Restricted
Stock Agreements (the “Repurchase Option”);
     WHEREAS, Executive’s employment with the Company will terminate on
October 3, 2006 (the “Termination Date”); and
     WHEREAS, Executive and the Company mutually desire that Executive continue
to provide his services as an independent consultant following the Termination
Date and concurrent with the execution of this Agreement, Executive and the
Company are entering into a Consulting Agreement (the “Consulting Agreement”);
and
     WHEREAS, the Parties, and each of them, wish to resolve any and all
disputes, claims, complaints, grievances, charges, actions, petitions and
demands that the Executive may have against the Company as defined herein,
arising or in any way related to Executive’s employment with, or separation
from, the Company.

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the promises made herein, the Parties
hereby agree as follows:
COVENANTS
     1. Consideration.
          (a) Cash.
               (i) The Company agrees to pay Executive the aggregated sum of
Four Hundred One Thousand Seven Hundred Dollars ($401,700.00), less applicable
withholdings, on the following payment schedule:

          Payment Date   Amount
January 1, 2007
  $ 100,425  
January 31, 2007
  $ 33,475  
February 28, 2007
  $ 33,475  
March 15, 2007
  $ 234,325  

     The period from the Termination Date through March 15, 2007 shall be
referred to herein as the “Payment Period.” Following the Termination Date,
Executive will not be entitled to accrual of any employee benefits, including,
but not limited to, vacation benefits or bonuses.
               (ii) The Company agrees to pay Executive a single lump sum cash
payment of $70,650 in full satisfaction of all obligations and amounts owed by
the Company to Executive under the Company’s Target Incentive Plan (“the “TIP”),
with such payment being made on or promptly following the date the Company makes
payments for fiscal year 2006 under the TIP to its executive officers and no
earlier than January 1, 2007 and no later than March 15, 2007 (the “TIP Payment
Date”); provided however, that the Company shall only be obligated to make the
payments to Executive contemplated by this Section 1(b)(ii) to the extent
Executive is in compliance in all respects (as determined by the Company in its
sole judgment) with the terms and conditions of this Agreement on the TIP
Payment Date, including but not limited to Executive’s obligations under
Sections 9, 10, 11 and 12.
               (b) Stock. The Parties agree that for purposes of determining the
number of shares of the Company’s common stock which Executive is entitled to
purchase from the Company pursuant to the exercise of outstanding options, the
Executive will be considered to have vested up to the Termination Date and will
be granted twelve (12) months of additional accelerated vesting. Executive
acknowledges that as of the Termination Date, after giving effect to the
aforementioned acceleration of twelve (12) months of vesting, he will be vested
in 10,888 options and no more. The post-termination exercise period and other
terms and conditions of Executive’s stock options will continue to be governed
by the terms of those stock options; provided, however, that the Parties agree
that Executive’s stock options shall cease vesting in their entirety and shall
terminate to the extent unvested as of the Termination Date and after

-2-



--------------------------------------------------------------------------------



 



giving effect to the twelve-month vesting acceleration specified in the previous
sentence, notwithstanding Executive’s continued performance of services to the
Company pursuant to the Consulting Agreement. The Parties further agree that for
purposes of determining the number of shares of the Company’s common stock which
have been released from the Repurchase Option under the Restricted Stock
Agreements (the “Released Shares”) the Repurchase Option shall cease lapsing as
of the Termination Date and will lapse as to an additional twelve (12) months
worth of shares. After giving effect to the aforementioned lapsing of the
Repurchase Right, Employee shall hold 10,001 shares under the Restricted Stock
Agreements which are not subject to the Repurchase Option and the Repurchase
Option shall continue to exist with respect to the remaining 15,332 shares that
were purchased by Executive under the Restricted Stock Agreements. All shares,
including those no longer subject to the Repurchase Option, shall continue to be
subject to all other terms of the Restricted Stock Agreements; provided,
however, that the Parties agree that Executive’s Restricted Stock Agreements
shall cease vesting in their entirety and shall terminate to the extent unvested
as of the Termination Date and after giving effect to the twelve-month vesting
acceleration specified above, notwithstanding Executive’s continued performance
of services to the Company pursuant to the Consulting Agreement.
               (c) Benefits. Executive’s health insurance benefits will cease at
the end of October 2006, subject to Executive’s right to continue his health
insurance under COBRA. Should Executive so elect, the Company shall reimburse
Executive for a maximum of twelve (12) months of COBRA premium payments to
provide coverage for Executive, his spouse and any eligible dependents; provided
that the following apply: (1) Executive timely elects to pay for COBRA coverage
and timely submits documentation to the Company substantiating his payments for
COBRA coverage; and (2) the Company’s obligation to reimburse Executive for
COBRA payments will cease, and the Company will have no further obligations with
respect to the payments for continuation coverage to Executive, as of the
earlier of (i) Executive becoming eligible for comparable coverage (for example,
through obtaining alternative employment) or (ii) the cessation of Executive’s
COBRA eligibility. Executive’s participation in all other benefits and incidents
of employment ceased on the Termination Date. Executive ceased accruing employee
benefits, including, but not limited to, vacation time and paid time off, as of
the Termination Date.
     2. Confidential Information. Executive shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall comply with the terms and conditions of the Confidentiality Agreement.
Executive shall return all of the Company’s property and confidential and
proprietary information in his possession to the Company on or prior to the
Effective Date of this Agreement. The Company’s obligation to make the severance
payments, provide benefits and vest options under this Agreement is expressly
conditioned on Executive’s ongoing compliance with this paragraph 2. In the
event Executive materially breaches the terms of this paragraph 2, in addition
to any other damages to which the Company may be entitled, the Company shall be
entitled to terminate its obligations hereunder and to recover from Executive
any payments already made to Executive hereunder. Executive will not, during or
subsequent to the term of this Agreement, (i) use the Company’s confidential and
proprietary information (“Confidential Information”) for any purpose whatsoever,
or (ii) disclose the Confidential Information to any third party, unless as to
either case, the Company authorizes such disclosure in writing or the
information becomes publicly available through no fault of Executive. Executive
agrees that all Confidential Information will remain the sole property of

-3-



--------------------------------------------------------------------------------



 



the Company. Executive also agrees to take all reasonable precautions to prevent
any unauthorized disclosure of such Confidential Information.
     3. Payment of Salary. Executive acknowledges and represents that the
Company has paid all salary, wages, bonuses, accrued vacation (after giving
effect to the Company’s payout to Executive of his accrued but unused vacation
balance), commissions and any and all other benefits due to Executive once the
above noted payments and benefits are received.
     4. Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates,
divisions, subsidiaries, predecessor and successor corporations and assigns (the
“Releasees”). Executive, on his own behalf, and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute or pursue, any claim, complaint, charge, duty,
obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees arising from any omissions, acts or facts that have
occurred up until and including the Effective Date of this Agreement including,
without limitation,
          a. any and all claims relating to or arising from Executive’s
employment relationship with the Company and the termination of that
relationship;
          b. any and all claims relating to, or arising from, Executive’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
          c. any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of a covenant
of good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; workers’ compensation and
disability benefits;
          d. any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Americans with Disabilities Act of 1990;
the Fair Labor Standards Act; the Fair Credit Reporting Act; the Age
Discrimination in Employment Act of 1967; the Older Workers Benefit Protection
Act; the Employee Retirement Income Security Act of 1974; the Worker Adjustment
and Retraining Notification Act; the Family and Medical Leave Act; the
Sarbanes-Oxley Act of 2002; the California Family Rights Act; the California
Labor Code, except as prohibited by law; the California Workers’ Compensation
Act; and the California Fair Employment and Housing Act;

-4-



--------------------------------------------------------------------------------



 



          e. any and all claims for violation of the federal, or any state,
constitution;
          f. any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;
          g. any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and
          h. any and all claims for attorneys’ fees and costs.
     Employee agrees that the release set forth in this section shall be and
remain in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. Notwithstanding anything to the contrary set forth herein, the
Company’s obligations under the Indemnification Agreement (or similar
obligations under the Company’s certificate of incorporation or bylaws or by
statute) shall survive the Effective Date to the extent such obligations related
to actions or circumstances arising prior to the Termination Date.
     5. Acknowledgement of Waiver of Claims Under ADEA. Executive acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Executive and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
ADEA after the Effective Date of this Agreement. Executive acknowledges that the
consideration given for this waiver and release Agreement is in addition to
anything of value to which Executive was already entitled. Executive further
acknowledges that he has been advised by this writing that
          (a) he should consult with an attorney prior to executing this
Agreement;
          (b) he has up to twenty-one (21) days within which to consider this
Agreement;
          (c) he has seven (7) days following his execution of this Agreement to
revoke this Agreement;
          (d) this Agreement shall not be effective until the revocation period
has expired; and;
          (e) nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.
     6. Civil Code Section 1542. Executive represents that he is not aware of
any claim by him other than the claims that are released by this Agreement.
Executive acknowledges that he had the opportunity to seek the advice of legal
counsel and is familiar with the provisions of California Civil Code
Section 1542, which provides as follows:

-5-



--------------------------------------------------------------------------------



 



A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
     Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.
     7. No Pending or Future Lawsuits. Executive represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any other person or entity referred to
herein. Executive also represents that he does not intend to bring any claims as
to the matters herein released on his own behalf or on behalf of any other
person or entity against the Company or any other person or entity referred to
herein.
     8. No Cooperation. Executive agrees that, while he is receiving severance
benefits hereunder, he will not act in any manner that might damage the business
of the Company. Executive agrees that he will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so. Executive further agrees both to immediately
notify the Company upon receipt of any court order, subpoena, or any legal
discovery device that seeks or might require the disclosure or production of the
existence or terms of this Agreement, and to furnish, within three (3) business
days of its receipt, a copy of such subpoena or legal discovery device to the
Company.
     9. Non-Defamation. Executive agrees to refrain from any defamation, libel
or slander of the Releasees, and any tortious interference with the contracts,
relationships and prospective economic advantage of the Releasees. Executive
agrees that he shall direct all inquiries for a formal reference from potential
employers to Bill Hammack (or his successor). Upon inquiry, Bill Hammack (or his
successor) shall only state the following: Executive’s last position and dates
of employment and that Executive retired from the Company. The Company’s current
officers and directors agree to refrain from any defamation, libel or slander of
Executive, and any tortious interference with the contracts, relationships and
prospective economic advantage of Executive for so long as they remain employed
by the Company.
     10. Non-Compete & Non-Solicit.
          (a) Non-Compete. Executive acknowledges that the nature of the
Company’s business is such that if Executive were to become employed by, or
substantially involved in, the business of a competitor of the Company during
the Payment Period, it would be very difficult for Executive not to rely on or
use the Company’s trade secrets and confidential information. Thus, to avoid the
inevitable disclosure of the Company’s trade secrets and confidential
information, Executive agrees and acknowledges that Executive’s right to receive
the severance benefits set forth in Section 1 (to the extent Executive is
otherwise entitled to such payments) shall be conditioned upon Executive not
directly or indirectly engaging in (whether as an

-6-



--------------------------------------------------------------------------------



 



employee, consultant, agent, proprietor, principal, partner, stockholder,
corporate officer, director or otherwise), nor having any ownership interested
in or participating in the financing, operation, management or control of, any
person, firm, corporation or business in Competition (as defined herein) with
Company. Notwithstanding the foregoing, Executive may, without violating this
Section 10, own, as a passive investment, shares of capital stock of a
publicly-held corporation that engages in Competition where the number of shares
of such corporation’s capital stock that are owned by Executive represent less
than three percent of the total number of shares of such corporation’s capital
stock outstanding.
     For the purposes of this Agreement, “Competition” shall mean (i) any
company, partnership, limited liability company or other entity any portion of
whose business relates to the design, manufacture, development or sales of
thin-film media or (ii) any entity who is a significant client of the Company.
          (b) Non-Solicit. Executive agrees that for a period of twelve
(12) months immediately following the Termination Date, Executive shall not
either directly or indirectly, without the prior written consent of the Company,
solicit any of the Company’s employees to leave their employment, either for
himself or any other person or entity. Executive also acknowledges and agrees
that he has received the Company’s trade secrets in relation to his work with
the following customers of the Company: Western Digital, Seagate, Hitachi,
Samsung and Toshiba (the “Customers”). Thus, Executive agrees that for a period
of twelve (12) months immediately following the Termination Date, Executive
shall not either directly or indirectly, without the prior written consent of
the Company, solicit any of the Customers to terminate any of their respective
customer relationships with the Company.
     11. No Admission of Liability. The Parties understand and acknowledge that
this Agreement constitutes a compromise and settlement of actual or potential
disputed claims. No action taken by the Parties hereto, or either of them,
either previously or in connection with this Agreement shall be deemed or
construed to be: (i) an admission of the truth or falsity of any claims
heretofore made or (ii) an acknowledgment or admission by either party of any
fault or liability whatsoever to the other party or to any third party.
     12. No Knowledge of Wrongdoing. Executive represents that he has no
knowledge of any wrongdoing involving improper or false claims against a federal
or state governmental agency, or any other wrongdoing that involves Executive or
other present or former Company employees.
     13. Costs. The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.
     14. Arbitration. The Parties agree that any and all disputes arising out
of, or relating to, the terms of this Agreement, their interpretation, and any
of the matters herein released, shall be subject to binding arbitration in the
same manner as is specified in the Consulting Agreement.
     15. Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement.
Executive represents and warrants that

-7-



--------------------------------------------------------------------------------



 



he has the capacity to act on his own behalf and on behalf of all who might
claim through him to bind them to the terms and conditions of this Agreement.
Each party warrants and represents that there are no liens or claims of lien or
assignments in law or equity or otherwise of or against any of the claims or
causes of action released herein.
     16. No Representations. Each party represents that it has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.
     17. Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision so long as the remaining provisions remain intelligible and continue
to reflect the original intent of the Parties.
     18. Entire Agreement. This Agreement, the Confidentiality Agreement, the
Consulting Agreement, the Indemnification Agreement, and the stock agreements
referenced above represent the entire agreement and understanding between the
Company and Executive concerning the subject matter of this Agreement and
Executive’s relationship with the Company, and supersede and replace any and all
prior agreements and understandings between the Parties concerning the subject
matter of this Agreement and Executive’s relationship with the Company, with the
exception of the Confidentiality Agreement, the Consulting Agreement, the
Indemnification Agreement and the stock agreements to the extent such documents
are not specifically modified by the terms of this Agreement.
     19. No Waiver. The failure of any party to insist upon the performance of
any of the terms and conditions in this Agreement, or the failure to prosecute
any breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions.
     20. Modification. Any modification or amendment of this Agreement, or
additional obligation assumed by either party in connection with this Agreement,
shall be effective only if placed in writing and signed by both Parties or by
authorized representatives of each party.
     21. Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and it shall be construed,
interpreted, governed, and enforced in accordance with the laws of the State of
California, without regard to conflict of law principles. To the extent that
either party seeks injunctive relief in any court having jurisdiction for any
claim relating to the alleged misuse or misappropriation of trade secrets or
confidential or proprietary information, each party hereby consents to personal
and exclusive jurisdiction and venue in the state and federal courts of the
State of California.
     22. Attorneys’ Fees. In the event that either Party brings an action to
enforce or effect its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration (except those arbitration costs which the Company is obligated to
pay, litigation, court fees, plus reasonable attorneys’ fees, incurred in
connection with such an action.

-8-



--------------------------------------------------------------------------------



 



     23. Effective Date. This Agreement is effective after it has been signed by
both parties and after seven (7) days have passed since Executive has signed the
Agreement (the “Effective Date”).
     24. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
     25. Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:
          (a) They have read this Agreement;
          (b) They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;
          (c) They understand the terms and consequences of this Agreement and
of the releases it contains; and
          (d) They are fully aware of the legal and binding effect of this
Agreement.
(remainder of this page intentionally left blank)

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on the
respective dates set forth below.

             
 
  KOMAG, INCORPORATED    
 
       
Dated: 10/25/06
  By   /S/ Tim Harris
 
   
 
      Tim Harris    
 
      Chief Executive Officer    
 
       
 
  MICHAEL A. RUSSAK, an individual    
 
       
Dated: 10/18/06
  /S/ Michael A. Russak
 
   
 
  Michael A. Russak    

(signature page to Separation Agreement and Release)

-10-